           Case 1:19-cv-00603-JLT Document 62 Filed 03/22/21 Page 1 of 1


 1
 2
 3
 4
 5
 6
 7
 8                                 UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10
11   RORY CHAVEZ,                                     ) Case No.: 1:19-cv-0603 - JLT
                                                      )
12                 Plaintiff,                         ) ORDER AFTER NOTICE OF SETTLEMENT
                                                      )
13          v.                                        )
                                                      )
14   GILBERTO ARIAS, et al.,
                                                      )
15                 Defendants.                        )
                                                      )
16
17          The plaintiff reports he has settled the matter and indicates he will seek dismissal of the action

18   soon. (Doc. 61) Thus, the Court ORDERS:

19          1.     The stipulation to dismiss the action SHALL be filed no later than May 21, 2021;

20          2.     All pending dates, conferences and hearings are VACATED.

21   The parties are advised that failure to comply with this order may result in the Court imposing

22   sanctions, including the dismissal of the action.

23
24   IT IS SO ORDERED.

25      Dated:    March 22, 2021                               /s/ Jennifer L. Thurston
26                                                     UNITED STATES MAGISTRATE JUDGE

27
28
